Citation Nr: 1042073	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hearing loss, to include as 
secondary to service-connected chronic suppurative otitis media 
with scarred tympanic membrane.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  The 
appeal was subsequently transferred to the RO in St. Petersburg, 
Florida.

In December 2007, the Veteran presented testimony at a personal 
hearing conducted at the St. Petersburg RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

The appeal was remanded in February 2008 and July 2010 for 
further development.  Because the Board is granting the claim on 
appeal, there is no need to discuss whether the directives of the 
remands were substantially complied with as any error would not 
be prejudicial to the Veteran.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Because the Veteran' s service entrance examination is 
missing, he is presumed sound at service entrance.

3.  Clear and unmistakable evidence to rebut the presumption of 
soundness was not found.

4.  Hearing loss was incurred during military service.


CONCLUSION OF LAW

Hearing loss was incurred during active service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.304, 3.306, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for 
hearing loss on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Service connection for organic diseases of the nervous system, 
such as bilateral hearing loss, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  The threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an 
induction examination in which the later-complained-of disability 
was not noted.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  History provided by the 
veteran of the pre-service existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995).  In cases where the 
disease or injury at issue is not noted on the entrance 
examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable".  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established.  Black's Law 
Dictionary 1067 (5th ed. 1979).  Thus, where the presumption of 
sound condition is rebutted, the veteran is not entitled to 
service connected benefits because it has been shown that his 
disability pre-existed service and was not aggravated in service.  
See Wagner, 370 F.3d at 1094-1096.  In such cases, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the assumption of the fact for which the presumption 
stands -- that is, that the veteran was in sound condition at 
entry to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  Accordingly, 
service connection may not be granted on the basis of aggravation 
of a preexisting disease or injury in such a case.  Rather, where 
the government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim must be considered one for 
service incurrence or direct service connection.  See Wagner, 370 
F.3d at 1094-1096 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is that 
claims for service connection based on aggravation are converted 
into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  In this case, the Veteran filed his claim before the 
amendments went into effect.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the Veteran because it does not require the establishment of a 
baseline before an award of service connection may be made. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
entitlement to service connection for hearing loss should be 
granted.  The Veteran contends that he developed hearing loss 
during his service after he was hospitalized for ear problems.  
In November 2006, the National Personnel Records Center (NPRC) 
indicated that the Veteran's service treatment and dental records 
were destroyed in the 1973 fire.  As the Veteran's entrance 
examination is not of record, the presumption of soundness 
applies.  38 C.F.R. § 3.304(b); see Doran v. Brown, 6 Vet. App. 
283, 286 (1994) (where entrance examination report was missing, 
Court treated case as if the presumption of sound condition 
attached because it concluded, "as a matter of law, that the 
presumption of soundness was rebutted by clear and unmistakable 
evidence consisting of appellant's own admissions during clinical 
evaluations . . . of a preservice history of psychiatric 
problems.").  The analysis then turns to whether there is clear 
and unmistakable evidence that hearing loss pre-existed military 
service.  

Although the Veteran's service treatment records are fire 
related, copies of Surgeon General Office (SGO) records were 
provided, and the Veteran's April 1952 separation examination and 
an April 1952 document entitled, "Disposition Board Proceedings 
for Officers", are of record.  The April 1952 separation 
examination reflected that the Veteran had a perforated left ear 
drum and was noted to have ear trouble with draining ears all his 
life.  He was found to have left chronic suppurative otitis media 
and left perforation of the tympanic membrane.  His right ear 
whispered voice score was 8/15 and his left ear whispered voice 
score was 12/15 and his spoken voice scores were 15/15 
bilaterally.  The Veteran had an H-4 physical profile.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that 
the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high level 
of fitness) to 4 (a medical condition or physical defect which is 
below the level of medical fitness for retention in the military 
service)).  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
25 (35)
25 (35)

20 (25)
LEFT
40 (55)
40 (50)
30 (40)

20 (25)

(NOTE:  Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.) 

The April 1952 Disposition Board Proceedings showed that the 
Veteran was admitted to the U.S. Army Hospital at Fort Custer, 
Michigan on March 31, 1952, shortly after his service entrance.  
He was diagnosed with left chronic suppurative otitis media and 
left perforation of the tympanic membrane due to the otitis 
media.  Both diagnoses were noted to have existed prior to 
service (EPTS) and were not found to have been permanently 
aggravated by active duty service.  Further, the SGO records 
reflected that the Veteran was in the hospital/infirmary for 20 
to 29 days.  Although the Veteran's clinical records were 
requested for his treatment at the Fort Custer Army Hospital, the 
NPRC responded in March 2009 that they were fire related and Fort 
Custer Army Hospital responded in April 2009 that they did not 
have any records.  

As reflected above, there is evidence that the Veteran might have 
had a pre-existing ear problem.  However, there is not clear and 
unmistakable evidence that hearing loss pre-existed service.  
Therefore, as a matter of law, the presumption of soundness 
cannot be rebutted, and the Board must find that hearing loss did 
not preexist his period of service.  Therefore, the Board's 
analysis must turn to the issue of whether hearing loss was 
incurred during the Veteran's active service.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection based 
on aggravation are converted into claims for service connection 
based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

As reflected above, the Veteran was shown to have some degree of 
hearing loss during his brief period of service.  The Veteran 
indicated that he received private treatment for his left ear 
shortly after separation from service but these records were not 
available as he could not provide the names of the doctors.  

In February 2010, the Veteran underwent a VA audiology 
examination.  After audiometric testing, the examiner indicated 
that the Veteran had moderate to severe sensorineural right ear 
hearing loss and severe to profound mixed left ear hearing loss.  
Under additional comments was written loss is largely 
sensorineural; the air/bone gaps for the conductive component are 
15 to 25 dB 250-1K hz.  The examiner opined that it was at least 
as likely as not that the left ear condition was permanently 
aggravated by the Veteran's military service when he had an ear 
infection immediately after guard duty in the cold and wind and 
was hospitalized for a period of time.  The audiologist added 
that the natural aging process likely is the source of the 
sensorineural components in each ear, not the military service.  
However, the left ear still has a dull TM (tympanic membrane), 
some scarring, but an intact TM with residual conductive 
component 20-25db, which was reflective of his chronic ear 
condition.  

In a March 2010 rating decision, service connection for chronic 
suppurative otitis media with scarred tympanic membrane was 
granted.  

In July 2010, the Board remanded for another examination as the 
Board was unclear what impact, if any, the Veteran's service had 
on the conductive component in his left ear.  Specifically, it is 
not clear from the examiner's opinion whether the Veteran's now 
service-connected residuals of tympanic membrane perforation has 
any relationship to his current hearing loss.  

In July 2010, the diagnosis was mild sloping to severe 
sensorineural hearing loss for the right ear and profound mixed 
hearing loss for the left ear.  Following review of the Veteran's 
claims file, the examiner opined that she could not opine as to 
the likelihood that any hearing loss had its initial onset during 
a period of active service without resort to mere speculation.  
Further, she opined that the Veteran's conductive hearing loss 
was at least as likely as not permanently aggravated by chronic 
suppurative otitis media with scarred tympanic membrane.  The 
examiner commented that there was no audiometric information 
prior to discharge from military service to use in determination 
of the locus of any hearing loss.  The evidence suggested that 
there was notable middle ear pathology pre-existing service, 
however, the effect of that pathology on the Veteran's hearing 
cannot be determined without prior audiometry.  The examiner 
added that otitis media can fluctuate in its symptoms over time 
and can resolve and reoccur or worsen for many different reasons.  
If mild hearing loss due to mild dysfunction related to otitis 
media was present at the Veteran's entrance to service, it is 
possible that this could have been unnoticeable to the Veteran.  
The Veteran's reports of experiencing foul-smelling drainage 
after military service suggests a serious infection which can 
potentially erode middle ear structures and even can invade the 
inner ear which would result in worsening of bone conducted 
auditory thresholds.  Because there were no medical or 
audiological reports after military service, the examiner could 
not determine the locus of the conductive component currently 
seen in audiometry and seen in February 2010.  

In an August 2010 addendum, the examiner added that she could not 
opine without resort to mere speculation regarding locus of 
hearing loss seen at discharge due to report in the records of a 
pre-existing ear condition and no record of hearing status at the 
time of induction for comparison.  She noted that audiometry from 
the time of discharge indicates hearing loss greater in low 
frequencies for air-conduction.  Although bone conduction testing 
results were not found, this configuration is consistent with 
conductive hearing loss as could occur with ear conditions such 
as the Veteran was treated for and had reported having prior to 
military service.  Baseline audiometry from the time of induction 
to military service was not available for comparison in order to 
determine locus of hearing loss seen at discharge from service.  

In summary, it appears that the examiner is unable to render an 
opinion as to whether the Veteran's hearing loss began during his 
service without resorting to speculation due, at least in part, 
to lack of audiometric readings prior to his service induction.  
See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (VA must 
ensure that any medical opinion is based on sufficient facts or 
data and it must be clear that the examiner has considered all 
procurable and assembled data by obtaining all tests and records 
that might reasonably illuminate the medical analysis.)  
Importantly, it appears that the examiner concluded that the 
conductive component of the Veteran's left ear hearing loss was 
at least as likely as not permanently aggravated by his service-
connected chronic suppurative otitis media with scarred tympanic 
membrane.  However, the examiner did not opine as to the 
relationship, if any, between the sensorineural component of the 
Veteran's hearing loss and his military service, to include his 
service-connected chronic suppurative otitis media with scarred 
tympanic membrane.  

The Board observes that there is very little available medical 
information from the time of the Veteran's service to render a 
medical opinion as to etiology of his current hearing loss.  The 
Board is also cognizant of the February 2010 examiner's opinion 
that the natural aging process likely is the source of the 
sensorineural components in each ear, not the military service.  
However, that conclusion was not supported with a rationale.  The 
Board could remand the case for a VA examination that addresses 
the relationship between the sensorineural component of his 
hearing loss and his military service and/or his service-
connected ear related disabilities.  The Board also notes that it 
is often difficult to parcel out the degree of impairment 
resulting from a service connected disability and that of the 
non-service connected disability, and when it is not possible 
reasonable doubt is resolved in the Veteran's favor, and such 
signs and symptoms will be attributed to the service connected 
condition.  See 38 C.F.R. §§ 3.102, 4.14; Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Because it will likely be difficult 
to identify the degree of impairment caused by the conductive 
component vs. the sensorineural component of the Veteran's 
hearing loss, and because there is very little in-service medical 
evidence on which to base an opinion, the Board concludes that in 
this case, as it now stands, the evidence of record is at least 
in relative equipoise as to whether the Veteran's hearing loss is 
related to his service.  Therefore, remand is not necessary here 
to obtain another medical opinion as the available evidence is 
sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, 
because it is not permissible for VA to undertake additional 
development to obtain evidence against an appellant's case, VA 
must provide an adequate statement of reasons or bases for its 
decision to pursue such development where such development could 
be reasonably construed as obtaining additional evidence for that 
purpose).  Accordingly, entitlement to service connection for 
hearing loss is granted.


ORDER

Entitlement to service connection for hearing loss is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


